ALMON, Justice
(Dissenting):
Petitioner appealed to the Court of Criminal Appeals from a denial of his petition for writ of error coram nobis. The Court of Criminal Appeals affirmed without opinion and denied the application for rehearing without opinion.
In the petition for writ of certiorari no constitutional questions are raised. Petitioner failed to utilize Rule 39(k), Rules of Appellate Procedure, which is the vehicle designed to present to this court additional facts. Rule 39(k) is as follows:
“(k) Scope of Review. The review shall be that generally employed by cer-tiorari and will ordinarily be limited to the facts stated in the opinion of the particular court of appeals. If the petitioner is not satisfied with that statement of facts, he may, on application for rehearing in that court, present any additional or corrected statement of facts and request that court to add or correct those facts in its opinion on rehearing. If the court fails to accede to this request, petitioner may copy the statement in the petition to this court, with references therein to the pertinent portions of the clerk’s record and reporter’s transcript, and it will be considered along with the statement of facts in the opinion of the appellate court, if found to be correct.
“The application of the law to the stated facts is included in the scope of review.”
This is a no opinion case where no constitutional grounds are asserted and where Rule 39(k) is not utilized; nothing is presented for review. The petition for writ of certiorari should have been denied. Ex parte Phelps v. State, Ala., 339 So.2d 124.